DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1, 3, and 5-10 are acknowledged by the Examiner.
	Applicant’s cancelation of claim 2 is acknowledged by the Examiner.
	Applicant’s addition of new claim 11 is acknowledged by the Examiner.	
	Currently claims 1, and 3-11 are pending in the application.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any primary references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting and rotating to remove the mouthpiece of claim 10, and the beveled edge of the mouth piece removal tool of claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide support for the newly amended claim 10 which recites: “lifting and rotating the gripping portion” and the newly added claim 11 which recites: “the first/second hook forms a beveled edge”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 10 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In regards to claim 10, the claim has been recently amended to include the limitation of: “comprises lifting and rotating the gripping portion”. However, when consulting Applicant’s specification on page 4 lines 17-26, it specifically states “comprises lifting or rotating the gripping portion”. Thus, the specification does not provide support for a method involving the step of lifting and rotating, only one or the other. Therefore this limitation is considered to be new matter.  
In regards to the new claim 11, the claim states “wherein the pointed tip of the first hook forms a beveled edge”. No support for the limitation can be found in the specification. Further Applicant states that support can be found in figure 1, however when looking at figure 1, no beveling of any kind can be seen (see picture below depicting a beveled edge, and Applicant’s figure 1 for comparison). Therefore this limitation is considered to be new matter. 

    PNG
    media_image1.png
    621
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    556
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Rossi (US 8,152,525 B2).
In regards to claim 1, Haab discloses a mouth piece removal tool (10; see [0037]; see Figure 1; while 10 is defined as a dental scaler, 10 is designed and sized to be used within a user’s oral cavity, and since it’s structure is shaped such that it is capable of hooking or grasping the side of a common mouth piece used in the oral cavity of a patient, it is therefore construed to be a mouth piece removal tool) comprising:
an elongated handle (12; see [0038]; see Figure 1) comprising a first end (end comprising 36; see Figure 1) opposite a second end (end comprising 14; see Figure 1) along a first longitudinal axis (see annotated figure 1 below);
a head portion (20; see [0039]; see Figure 1a) extending from the second end (end comprising 14) of the elongated handle (12) along a second longitudinal axis (see annotated figure 1 below); and
a first hook (24; see [0039]; see Figure 1a; hook is defined by the Merriam-Webster dictionary as: “something curved or bent like a hook” (see https://www.merriam-webster.com/dictionary/hook) thus since 24 is curved like a hook, it is construed to be a hook) extending from a first side of the head portion (20; see Figure 1a) along a third longitudinal axis (see annotated figure 1), wherein 
the first hook (24) comprises a pointed tip (28/30/32; see [0039]; see Figure 1a) curving parallel to the second longitudinal axis (see figure 1a that 28 curves parallel to 20 and therefore parallel to the second longitudinal axis), and
wherein the third longitudinal axis is perpendicular to the first longitudinal axis, the second longitudinal axis is perpendicular to the first longitudinal axis, and the third longitudinal axis is perpendicular to the second longitudinal axis (see annotated figure 1 below; see Figure 2 for further evidence that the first axis (axis of 12 coming out of the page and therefore corresponding to a Z axis), the second axis (axis of 20 extending vertically and therefore corresponding to a Y axis), and the third axis (axis of 24 extending laterally and therefore corresponding to an X axis) are all perpendicular to one another).

    PNG
    media_image3.png
    474
    692
    media_image3.png
    Greyscale

Haab does not disclose wherein the mouth piece removal tool is made of a polymer. 
However, Rossi discloses an analogous mouth piece removal tool (100; see [Col 3 ln 38-48]; see Figure 1) wherein the mouth piece removal tool (100) is made of a polymer (see [Col 2 ln 29-32] in reference to 100 being formed of a plastic (or polymer).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the mouth piece removal tool as disclosed by Haab and to have made it from a plastic/polymer as taught by Rossi in order to have provided an improved mouth piece removal tool that would add the benefits of plastic such as: being a more chemically resistant material less likely to corrode, being easier to cut through thus making the process of machining parts quicker, for the benefit of allowing for high volume production since the tooling for molded plastic parts offers very repeatable quality 
In regards to claim 4, Haab as now modified by Rossi discloses the invention as discussed above.
Haab further discloses wherein the elongated handle (12) is linear (see Figure 1 that 12 is straight and therefore is linear).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Rossi (US 8,152,525 B2) as applied to claims 1 and 4 above, and further in view of Roeck (DE-102008018305 B3).
In regards to claim 3, Haab as now modified by Rossi discloses the invention as discussed above.
Haab as now modified by Rossi does not disclose further comprising a second hook extending from a second side of the head portion along the third longitudinal axis, the second side being opposite the first side, wherein the second hook comprises a pointed tip curving parallel to the second longitudinal axis.
However, Roeck discloses an analogous mouth piece removal tool (1; see line 100; see figure 1), comprising an analogous head portion (4; see line 140; see figure 1), and an analogous first hook (5a; see lines 143-146; see Figure 1); further comprising a second hook (5b; see lines 143-146; see Figure 1; see figure 1 that 5b is a direct mirror duplicate of 5a) extending from a second side of the head portion (see figure 1 that 5b extends from opposite 5a, it’s mirror image counterpart), the second side being opposite the first side (see figure 1), for the purpose of 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head portion as disclosed by Haab as now modified by Rossi and to have added a second hook which is mirror image duplicate to the first hook (first hook being the hook 24 as disclosed by Haab as now modified by Rossi) extending from the opposite side of the head portion as taught by Roeck in order to have provided an improved mouth piece removal tool that would allow the hooks to be able to be fixed very easily and securely at any positions of the saddle (mouth piece; see line 107). This combination is further supported due to the fact that: “a mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04 VI B).
Haab as now modified by Rossi and Roeck does not explicitly disclose the newly added second hook extending along the third longitudinal axis, and wherein the second hook comprises a pointed tip curving parallel to the second longitudinal axis. However, a person of ordinary skill would recognize the structure, and orientations of the portions of the first hook as disclosed by Haab may be applied to the newly added/duplicated second hook as disclosed by Haab as now modified by Rossi and Roeck, wherein the addition of a duplicated second hook extending from an opposite side of the head portion with respect to the first hook, would not hinder the functionality of the device to remove a mouth piece from a user’s mouth. Thus the claimed limitations are met as discussed.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Rossi (US 8,152,525 B2) as applied to claims 1 and 4 above, and further in view of Block (US 10,617,488 B2).
In regards to claim 5, Haab as now modified by Rossi discloses the invention as discussed above.
Haab as now modified by Rossi does not disclose further comprising a gripping portion extending from the first end of the elongated handle, wherein the gripping portion comprises opposing planar surfaces. 
However, Block teaches an analogous mouth piece removal tool (100; see [Col 3 ln 10-23]; see Figure 1) comprising an analogous elongated handle (120; see [Col 3 ln 24-37]; see Figure 1; as much as 120 of Block can be held be a hand, 120 is interpreted to be an elongated handle), and an analogous first end (end of 120 comprising 110; see Figure 1) of the elongated handle (120); further comprising a gripping portion (110; see [Col 3 ln 10-23]; see Figure 1) extending from the first end (end of 120 comprising 110) of the elongated handle (120), wherein the gripping portion (110) comprises opposing planar surfaces (see Figure 1 that portion 110 comprises a planar top and corresponding bottom surface) for the purpose of maneuvering the device into a position to remove the denture from the mouth (see [Col 3 ln 39-50]) and allowing the device to be easily grasped by a hand, facilitating the removal of the denture from the mouth (see [Col 4 ln 18-29]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the elongated handle as disclosed by Haab as now modified by Rossi and to have added the gripping portion as taught by Block in order to have provided an improved elongated handle that would add the benefit of increasing . 
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Roeck (DE-102008018305 B3).
In regards to claim 6, Haab discloses a mouth piece removal tool (10; see [0037]; see Figure 1; while 10 is defined as a dental scaler, 10 is designed and sized to be used within a user’s oral cavity, and since it’s structure is shaped such that it is capable of hooking or grasping the side of a common mouth piece used in the oral cavity of a patient, it is therefore construed to be a mouth piece removal tool) comprising:
an elongated handle (12; see [0038]; see Figure 1) comprising a first end (end comprising 36; see Figure 1) opposite a second end (end comprising 14; see Figure 1) along a first longitudinal axis (see annotated figure 1 above);
a head portion (20; see [0039]; see Figure 1a) extending along a second longitudinal axis (see annotated figure 1 above) from the second end (end comprising 14) of the elongated handle (12); and
a first hook (24; see [0039]; see Figure 1a; hook is defined by the Merriam-Webster dictionary as: “something curved or bent like a hook” (see https://www.merriam-webster.com/dictionary/hook) thus since 24 is curved like a hook, it is construed to be a hook) extending laterally from a first side of the head portion (20; see Figure 1a that 24 extends at a 90 degree angle from 20 and is therefore construed to be extending laterally with respect to 20); and 
the first hook (24) comprises a pointed tip (28/30/32; see [0039]; see Figure 1a) curving parallel to the second longitudinal axis (see figure 1a that 28 curves parallel to 20 and therefore parallel to the second longitudinal axis). 
Haab does not disclose a second hook extending laterally from a second side of the head portion, the second side being opposite the first side, and the second hook comprise a pointed tip curving parallel to the second longitudinal axis.
However, Roeck discloses an analogous mouth piece removal tool (1; see line 100; see figure 1), comprising an analogous head portion (4; see line 140; see figure 1), and an analogous first hook (5a; see lines 143-146; see Figure 1); further comprising a second hook (5b; see lines 143-146; see Figure 1; see figure 1 that 5b is a direct mirror duplicate of 5a) extending laterally from a second side of the head portion (4; see figure 1 that 5b extends from opposite 5a, it’s mirror image counterpart, in a similar lateral fashion), the second side being opposite the first side (see figure 1), for the purpose of allowing the hooks to be able to be fixed very easily and securely at any positions of the saddle (mouth piece; see line 107). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head portion as disclosed by Haab and to have added a second hook which is mirror image duplicate to the first hook (first hook being the hook 24 as disclosed by Haab) extending from the opposite side of the head portion as taught by Roeck in order to have provided an improved mouth piece removal tool that would allow the hooks to be able to be fixed very easily and securely at any positions of the saddle (mouth piece; see line 107). This combination is further supported due to the fact that: “a mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04 VI B).
the second hook comprises a pointed tip curving parallel to the second longitudinal axis. However, a person of ordinary skill would recognize the structure, and orientations of the portions of the first hook as disclosed by Haab may be applied to the newly added/duplicated second hook as disclosed by Haab as now modified by Roeck, wherein the addition of a duplicated second hook extending from an opposite side of the head portion with respect to the first hook, would not hinder the functionality of the device to remove a mouth piece from a user’s mouth. Thus the claimed limitations are met as discussed.
In regards to claim 11, Haab as now modified by Roeck discloses the invention as discussed above.
Haab further discloses wherein the pointed tip (28/30/32) of the first hook (24) forms a beveled edge (see Figure 2 that 34 of 32 forms an angular edge that isn’t a right angle, and is therefore construed to be a beveled edge) and the pointed tip of the second hook (duplicated hook which mirrors that of 24) forms a beveled edge (the duplicated hook being an exact duplicate would be formed similar to the first hook and therefore also comprise a beveled edge).
Claims 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Aronson (US 10,307,223 B1).
In regards to claim 7, Haab discloses a mouth piece removal tool (10; see [0037]; see Figure 1; while 10 is defined as a dental scaler, 10 is designed and sized to be used within a user’s oral cavity, and since it’s structure is shaped such that it is capable of hooking or grasping the side of a common mouth piece used in the oral cavity of a patient, it is therefore construed to be a mouth piece removal tool) comprising:
an elongated handle (12; see [0038]; see Figure 1) comprising a first end (end comprising 36; see Figure 1) opposite a second end (end comprising 14; see Figure 1) along a first longitudinal axis (see annotated figure 1 above);
a head portion (20; see [0039]; see Figure 1a) extending from the second end (end comprising 14) of the elongated handle (12) along a second longitudinal axis (see annotated figure 1 above); and
a first hook (24; see [0039]; see Figure 1a; hook is defined by the Merriam-Webster dictionary as: “something curved or bent like a hook” (see https://www.merriam-webster.com/dictionary/hook) thus since 24 is curved like a hook, it is construed to be a hook) extending from the head portion (20; see Figure 1a) along a third longitudinal axis (see annotated figure 1), wherein 
the first hook (24) comprises a pointed tip (28/30/32; see [0039]; see Figure 1a) curving parallel to the second longitudinal axis (see figure 1a that 28 curves parallel to 20 and therefore parallel to the second longitudinal axis), and
wherein the third longitudinal axis is perpendicular to the first longitudinal axis, the second longitudinal axis is perpendicular to the first longitudinal axis, and the third longitudinal axis is perpendicular to the second longitudinal axis (see annotated figure 1 above; see Figure 2 for further evidence that the first axis (axis of 12 coming out of the page and therefore corresponding to a Z axis), the second axis (axis of 20 extending vertically and therefore corresponding to a Y axis), and the third axis (axis of 24 extending laterally and therefore corresponding to an X axis) are all perpendicular to one another).
Haab does not disclose a method of removing a mouth piece comprising steps of: 
providing a mouth piece removal tool, inserting the second end of the elongated handle into a mouth of a user; 
placing the pointed tip of the first hook underneath a bottom edge of the mouth piece adjacent to a molar; and
rotating the elongated handle, thereby displacing the mouth piece from the user’s teeth.
However, Aronson teaches an analogous  mouth piece removal tool (100; see [Col 5 ln 18-25]; see Figure 4) comprising an elongated handle (102 as much as 102 can be held be a hand, 102 is interpreted to be an elongated handle) an analogous first end (end comprising 104; see figure 6), and an analogous second end (end comprising 110; see Figure 4), an analogous hook (110h; see [Col 5 ln 40-58]; see Figure 4); and a method of removing a mouth piece (see [Col 5 ln 59-Col 6 ln 41]) comprising steps of: 
providing a mouth piece removal tool (100), inserting the second end (end comprising 110) of the elongated handle (102) into a mouth of a user (see figure 5 that 110 is intended to be placed next to a user’s gum line (inherently between the user’s upper lip and gum line, and is therefore construed to be placed within the mouth of the user); see also [Col 6 ln 15-23]); 
placing the pointed tip of the first hook (110h) underneath a bottom edge of the mouth piece adjacent to a molar (see [Col 5 ln 15-41]; see figure 5 while this figure is depicted as being drawn to an upper mouth piece, thus having the pointed tip of 110h being above a top edge of the mouth piece (A), obviously if the mouth piece were on a lower dental arch the pointed tip of 110h would be positioned as claimed); and
rotating the elongated handle (102; see Figure 6 with respect to rotation W for the removal of A; see [Col 6 ln 3-14]), thereby displacing the mouth piece from the user’s teeth (see [Col 6 ln 3-14]).

In regards to claim 9, Haab as now modified by Aronson discloses the invention as discussed above.
Haab as now modified by Aronson does not disclose wherein the mouth piece removal tool further comprises a gripping portion extending from the first end, wherein the gripping portion comprises opposing planar surfaces. 
However, Aronson further teaches wherein the mouth piece removal tool (100) further comprises a gripping portion extending (104) from the first end (end comprising 104), wherein the gripping portion (104) comprises opposing planar surfaces (see annotated figure 6 below) for the purpose of facilitating manipulation of the mouth piece removal tool (see [Col 5 ln 25-39]).

    PNG
    media_image4.png
    454
    511
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at time of the effective filing date of the claimed invention to have modified the first end of the mouth piece removal tool as taught by Haab as now modified by Aronson and to have added the gripping portion extending from the first end of the mouth piece removal tool as further taught by Aronson in order to have provided an improved first end of the mouth piece removal tool that would facilitate manipulation of the mouth piece removal tool (see [Col 5 ln 25-39]) thus increasing the ease in which a user can position the mouth piece removal tool in a proper position to remove a mouth piece.
In regards to claim 10, Haab as now modified by Aronson discloses the invention as discussed above.
wherein the step of rotating (see Aronson [Col 6 ln 3-14]) the elongated handle (12 of Haab) comprises lifting and rotating the gripping portion (12 of Haab; see [Col 6 ln 3-14] in reference to rotating along W, and pulling away along Y to fully remove the mouth piece, the motion of pulling Y is construed to be lifting due to a similar motion to remove a mouth piece from a lower dental arch of the user would be pulling in an upward direction or “lifting”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab (US 2006/0046228 A1) in view of Aronson (US 10,307,223 B1) as applied to claims 7, and 9-10 above, and further in view of Roeck (DE-102008018305 B3).
In regards to claim 8, Haab as now modified by Aronson discloses the invention as discussed above.
Haab as now modified by Aronson does not disclose further comprising a second hook extending from a second side of the head portion along the third longitudinal axis, the second side being opposite the first side, wherein the second hook comprises a pointed tip curving parallel to the second longitudinal axis.
However, Roeck discloses an analogous mouth piece removal tool (1; see line 100; see figure 1), comprising an analogous head portion (4; see line 140; see figure 1), and an analogous first hook (5a; see lines 143-146; see Figure 1); further comprising a second hook (5b; see lines 143-146; see Figure 1; see figure 1 that 5b is a direct mirror duplicate of 5a) extending from a second side of the head portion (see figure 1 that 5b extends from opposite 5a, it’s mirror image counterpart), the second side being opposite the first side (see figure 1), for the purpose of allowing the hooks to be able to be fixed very easily and securely at any positions of the saddle (mouth piece; see line 107). 

Haab as now modified by Aronson and Roeck does not explicitly disclose the newly added second hook extending along the third longitudinal axis, and wherein the second hook comprises a pointed tip curving parallel to the second longitudinal axis. However, a person of ordinary skill would recognize the structure, and orientations of the portions of the first hook as disclosed by Haab may be applied to the newly added/duplicated second hook as disclosed by Haab as now modified by Aronson and Roeck, wherein the addition of a duplicated second hook extending from an opposite side of the head portion with respect to the first hook, would not hinder the functionality of the device to remove a mouth piece from a user’s mouth. Thus the claimed limitations are met as discussed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Chao (US 2007/0031788 A1) discloses a similar dental tool (10; see Figure 1) which has a similar shape to the apparatus of Applicant’s claim 1. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786           

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786